Exhibit 10.1

 

TESSCO TECHNOLOGIES INCORPORATED

STOCK OPTION

 

THIS STOCK OPTION (this “Option”) is granted by TESSCO Technologies
Incorporated, a Delaware corporation (the “Company”), to Sandip Mukerjee (the
“Optionee”) effective as of November 15, 2019 (the “Grant Date”).

 

RECITALS

 

A.                                    The Optionee commenced his service as a
Key Employee of the Company on August 20, 2019 (the “Start Date”), pursuant to
the terms of an Employment Agreement dated August 19, 2019, by and between the
Optionee and the Company (as amended from time to time, the “Employment
Agreement”). In order to provide the Optionee additional incentive to further
the Company’s growth, development, and financial success, and as provided for
under the terms of the Employment Agreement, the Compensation Committee of the
Board of Directors of the Company (the “Committee”), pursuant to authority
delegated by the Board of Directors of the Company (the “Board”), desires to
grant to the Optionee, pursuant to the TESSCO Technologies Incorporated 2019
Stock and Incentive Plan (as from time to time hereafter amended, the “Plan”),
an option to purchase Two Hundred Fifty Thousand (250,000) shares of the
Company’s Common Stock, par value $.01 per share (the “Common Stock”), at an
exercise price of $11.52 per share (the “Exercise Price”), which price the
Compensation Committee has determined to be the Fair Market Value of the Common
Stock as of the Grant Date.

 

B.                                    This Option is granted pursuant to the
Plan, which is incorporated herein by reference for all purposes.  The Optionee
acknowledges receipt of a copy of the Plan and agrees to be bound by all of the
terms and conditions hereof and thereof, and all applicable laws and
regulations.  Capitalized terms used herein and not otherwise defined shall have
the meaning ascribed thereto in the Plan.

 

C.                                    This Option is not intended to, and shall
not, constitute or be treated as an “incentive stock option” within the meaning
of Section 422 of the Internal Revenue Code.

 

NOW, THEREFORE, to evidence the grant of the option and to set forth the terms
and conditions governing the exercise thereof and the parties’ other agreements
relative thereto, the parties, intending to be legally bound, agree as follows:

 

SECTION 1.                               GRANT, TERM, AND VESTING OF OPTION

 

1.1.                            In General. The Company hereby grants to the
Optionee the right, and the Optionee shall be entitled, to purchase from the
Company at any time and from time to time after the date hereof but not later
than 5:00 p.m. Baltimore, Maryland time on November 15, 2025 (the “Expiration
Date”), up to Two Hundred Fifty Thousand (250,000) shares of the Company’s
Common Stock (the “Option Shares”) at the Exercise Price, all on the terms and
subject to the conditions hereinafter set forth.

 

1.2.                            Vesting. Except as otherwise set forth (and
subject to all of the other conditions and limitations contained) in this
Section 1, this Option shall become exercisable with respect to a stated number
of Option Shares on each of the dates set forth below (each a “Vesting Date”),
subject further to  Optionee’s Continuous Service through each such Vesting
Date:

 

--------------------------------------------------------------------------------



 

(a)                                 On November 30, 2020, for Eighty Thousand
Three Hundred Eight (80,308) Option Shares; and

 

(b)                                 On the last day of December 2020 and
continuing on the last day of each of the following Thirty Two (32) successive
calendar months thereafter, a pro rata portion of the remaining One Hundred
Sixty Nine Thousand Six Hundred Ninety Two (169,692) Option Shares (i.e., or
approximately Five Thousand One Hundred Forty Two (5,142) Option Shares per
month), such that this Option will be fully vested for all Two Hundred Fifty
Thousand (250,000) Option Shares on the last day of August 2024.

 

Except as may otherwise be expressly provided herein, there shall be no
proportionate or partial vesting in periods prior to each Vesting Date, and all
vesting shall occur only on the appropriate Vesting Date. Without limiting any
other terms hereof or of the Plan otherwise providing for termination of this
Option in whole or in part, any unvested portion of this Option shall terminate
and be null and void upon termination of the Optionee’s Continuous Service.

 

1.3.                            Termination for Cause. If the Optionee’s
Continuous Service is terminated by the Company for Cause then all rights of
Optionee under this Option shall terminate immediately, effective as of such
termination.

 

1.4.                            Termination Without Cause or for Good Reason. 
If the Optionee’s Continuous Service is terminated (x) by the Company other than
for Cause and other than on account of Disability or (y) by the Optionee for
Good Reason, then the Optionee shall be entitled to exercise this Option to the
same extent that it would have been exercisable on the effective date of
termination of the Optionee’s Continuous Service (and without regard to any
subsequent events) for a period of ninety (90) days thereafter (but in no event
later than the Expiration Date), whereupon all rights of Optionee under this
Option shall terminate immediately, unless the Board or the Committee in its
sole and absolute discretion determines that this Option should be exercisable
to some greater extent or remain exercisable for some longer period (ending in
no event later than the Expiration Date).

 

1.5.                            Disability. If the Optionee’s Continuous Service
is terminated as a result of Disability, as determined by a medical doctor
satisfactory to the Committee, this Option shall not terminate or be forfeited
and the Optionee shall remain entitled to exercise this Option, but only to the
same extent that it would have been exercisable on the date of termination of
the Optionee’s Continuous Service (and without regard to subsequent events), for
a period of twelve (12) months thereafter (but in no event later than the
Expiration Date), whereupon all rights of Optionee under this Option shall
terminate immediately, unless the Board or the Committee in its sole and
absolute discretion determines that this Option should be exercisable to some
greater extent or remain exercisable for some longer period (ending in no event
later than the Expiration Date).

 

1.6.                            Death. In the event of the termination of
Optionee’s Continuous Service by reason of death of Optionee, the Optionee’s
personal representative or other successor in interest shall be entitled to
exercise this Option, but only to the same extent that it would have been
exercisable on the date of the Optionee’s death (but without regard to
subsequent events), for a period of twelve (12) months thereafter (but in no
event later than the Expiration Date), whereupon all rights of Optionee under
this Option shall terminate immediately, unless the Board or the Committee in
its sole and absolute discretion determines that this Option should be

 

2

--------------------------------------------------------------------------------



 

exercisable to some greater extent or remain exercisable for some longer period
(ending in no event later than the Expiration Date).

 

1.7.                            Expiration. This Option, including any then
unexercised portion of this Option, and all rights of Optionee hereunder, shall
in any event automatically and without notice terminate on the Expiration Date.

 

1.8.                            Change in Control.

 

(a)                                 Accelerated Vesting. Notwithstanding
Section 1.2, if there is a Change in Control of the Company and the Optionee’s
Continuous Service is terminated in connection therewith or within a period of
one (1) year after the date of the Change in Control, either (i) by the Company
or a successor, in either case other than for Cause and other than on account of
Disability, or (ii) by the Optionee for Good Reason, then this Option shall (if
not already so exercisable, and provided that this Option shall not have expired
or terminated for any reason, including at the Expiration Date) become
exercisable with respect to 100% of the total number of Option Shares.

 

(b)                                 Company Right to Accelerate Vesting and
Terminate Option.   If at any time before the Expiration Date, and assuming this
Option remains in effect, the Company becomes aware of the impending occurrence
of any Change in Control, then the Company shall have the right and option (but
not any obligation) to give the Optionee written notice thereof (a “Change in
Control Notice”) setting forth (if known) the date on or about which the Change
in Control is anticipated to occur.  If a Change in Control Notice is given by
the Company to the Optionee no later than twenty (20) days before the occurrence
of the Change in Control (or the record date or other date for establishing the
holders of Common Stock entitled to the initial liquidating dividend or other
distribution in respect of any complete or partial liquidation, dissolution, or
divisive reorganization of the Company approved by the stockholders), the
Company shall have the right and option (but not any obligation) (i) to cause
the vesting of this Option to be accelerated (whereupon this Option will become
exercisable with respect to 100% of the total number of Option Shares), such
acceleration to be effective upon, or immediately prior to and conditioned upon,
the occurrence of the Change in Control described in the Change in Control
Notice, and on any other conditions, qualifications or limitations stated or
provided for therein (including the right to withdraw the Change in Control
Notice for any or no reason), and (ii) as provided in the Change in Control
Notice, and as a condition to acceleration as contemplated by (i) above, to
terminate this Option, insofar as still remaining unexercised, effective upon,
or immediately prior to and conditioned upon, the occurrence of the Change in
Control and without any additional notice.  As a condition to any such
termination of this Option, however, the Company shall afford the Optionee a
reasonable period of time (no less than fifteen (15) days) after the date on
which the Change in Control Notice is given to exercise this Option in whole or
in part; and in the event that, or insofar as, the Optionee does not exercise
this Option prior to the expiration of such period, then, unless the Board or
the Committee (or any successor to either) in its sole and absolute discretion
determines otherwise, this Option will terminate and expire effective upon, or
immediately prior to and conditioned upon, the occurrence of the Change in
Control.  Notwithstanding the foregoing, if and in the event that the Continuous
Service of the Optionee has terminated or expired as of the date of the giving
of the Change in Control Notice or at any time prior to the Change in Control
referred to therein, and this Option (and the right to exercise this Option) has
not then otherwise expired by its terms, then the Company shall have the right
and option to deliver a Change in Control Notice as provided

 

3

--------------------------------------------------------------------------------



 

above without any corresponding acceleration of the vesting of this Option, and
this Option shall then be exercisable only to the extent otherwise exercisable
as of the date of termination of Continuous Service and without acceleration,
until the expiration of the reasonable period otherwise provided for hereunder.
Any acceleration of the vesting of this Option (and the right of Optionee to
exercise this Option with respect to any Option Shares vested other than on
account of the passage of time) as described in or contemplated by a Change in
Control Notice shall be, and any exercise by the Optionee may be, in each case
whether delivered pursuant to this subsection (b) of subsection (c) below,
conditioned upon the actual occurrence or consummation of the Change in Control
and satisfaction of any other conditions, qualifications or limitations included
or provided for in the Change in Control Notice or notice of exercise.

 

(c)                                  Change in Control Agreement.  In the event
of, or if in anticipation of, a Change in Control in which the Company is not or
will not be the surviving or acquiring company, or will be liquidated or
dissolved, or in which the Company is or becomes, or will become, a wholly-owned
subsidiary of another company after the effective date of the Change in Control,
in any event occurring prior to the Expiration Date and prior to any other
termination of this Option (including upon exercise by the Company of the right
and option afforded to it subsection (b) above): (1) if there is no Change in
Control Agreement (as defined below) or if the Change in Control Agreement does
not specifically provide for the change, conversion or exchange of this Option
for similar securities of another company, the Company will deliver to Optionee
a Change in Control Notice in the manner described in (but not pursuant to)
subsection (b) above, thereby providing the Optionee with a reasonable
opportunity to exercise this Option as otherwise provided for in (but not
pursuant to) subsection (b) above, and Optionee shall thereupon have the right
during the applicable period of not less than fifteen (15) days to exercise this
Option as to all or any part of the shares covered hereby, including, if the
Continuous Service of Optionee then continues (but not otherwise), shares as to
which this Option would not otherwise be exercisable by reason of an
insufficient lapse of time, and this Option will thereupon terminate and expire
as otherwise provided for in (but not pursuant to) subsection (b) above,
effective upon, or immediately prior to and conditioned upon, the occurrence of
such Change in Control; and (2) if there is a Change in Control Agreement and if
the Change in Control Agreement provides for the change, conversion or exchange
of the shares under outstanding and unexercised stock options, generally, or
under this Option, for securities or other property of another company, and
provides for the change, conversion or exchange of this Option, or the
assumption or substitution of this Option, for similar securities or other
property of another company, then in connection with the Change in Control, in
lieu of this Option terminating (and, where applicable, in lieu of being
accelerated) to the extent not exercised as otherwise contemplated by clause
(1) of this subsection (c), then, and unless the Company shall have exercised
its right under subsection (b) above, this Option shall be so changed, converted
or exchanged, or assumed or substituted for, in a manner not inconsistent with
the provisions of the Change in Control Agreement for the adjustment, change,
conversion or exchange of such stock and such options (and if holders of Common
Stock were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares).  If such consideration
received in the transaction constituting a Change in Control is not solely
common stock of the successor company or its parent or subsidiary, the Committee
may, with the consent of the successor company, or its parent or subsidiary,
provide that the consideration to be received upon the exercise or vesting of
the substitute or assumed option will be solely common stock of the successor
company or its parent or subsidiary substantially equal in Fair Market Value to
the per share consideration received by holders of shares of Common Stock in the
transaction constituting a Change in Control. All adjustments and determinations
under this

 

4

--------------------------------------------------------------------------------



 

subsection (c), including any determination of such substantial equality of
value of consideration, shall be made by the Committee in its sole discretion
and its determination shall be conclusive and binding.  Notwithstanding the
foregoing, on such terms and conditions as may be set forth in an award
agreement, in the event of a termination of the Optionee’s employment in such
successor company (other than for Cause) within one (1) year following such
Change in Control (subject, however, to earlier expiration as of the Expiration
Date), the option held by the Optionee at the time of the Change in Control
shall be accelerated as described in Section 1.8(a) above.  “Change in Control
Agreement” means a written plan or agreement regarding the terms and
implementation of a Change in Control in which the Company is not the surviving
or acquiring company, or in which the Company is or becomes a wholly-owned
subsidiary of another company after the effective date of the Change in Control
(and in any event excluding any liquidation).

 

SECTION 2.                               EXERCISE OF OPTION

 

2.1.                            In General. In the event the Optionee desires to
exercise this Option with respect to all or any vested portion of the Option
Shares, the Optionee shall give notice to the Company in substantially the form
of Exhibit A (together with any other representations, warranties, and
undertakings that may otherwise be required by the Company of the Optionee
pursuant to the terms of this Option or the Plan). Such notice shall state the
number of Option Shares with respect to which this Option is being exercised and
shall be accompanied by payment of the Exercise Price multiplied by the number
of Option Shares with respect to which this Option is being exercised (the
“Aggregate Exercise Price”).

 

2.2.                            Payment Options. Unless otherwise permitted by
the Board or the Committee, payment of the Aggregate Exercise Price shall be
made in cash or by check payable to the order of the Company. Notwithstanding
the foregoing, if hereinafter authorized by the Board or the Committee in its
sole discretion (either generally in respect of all or a particular class or
group of option awards under the Plan or specifically in respect of this
Option), payment of the Aggregate Exercise Price may also be made in whole or in
part: (i) through the retention by the Company of Option Shares that would
otherwise be issued pursuant to the exercise of this Option, (ii) by the
delivery of shares of Common Stock already owned by the Optionee with an
aggregate Fair Market Value (as defined below) equal to the Aggregate Exercise
Price, or (iii) by any other form of payment that is acceptable to the Board or
the Committee, as the case may be. If the Aggregate Exercise Price is paid in
the manner described in clause (i) above, the number of shares to be issued to
the Optionee shall be reduced by the product of (x) the total number of shares
to be acquired (determined without regard to clause (i)) times (y) the quotient
of (a) the Exercise Price divided by (b) the Fair Market Value, which reduction
shall constitute payment of the Exercise Price for the shares acquired pursuant
to clause (i).

 

2.3.                            Withholding Taxes. The Company shall be entitled
to require as a condition of delivery of the shares to be acquired upon exercise
of this Option that the Optionee remit to the Company an amount sufficient to
satisfy all federal, state, and other taxes or withholding requirements that may
be imposed upon the Company (“Tax Obligations”). Notwithstanding the foregoing,
the Board or the Committee may in its sole discretion authorize payment or other
satisfaction of all or any portion of such Tax Obligations to be made in a
manner similar to one or more of the methods referenced in Section 2.2 with
respect to payment of the Aggregate Exercise Price. Whether or not the Company
requires the Optionee to remit any

 

5

--------------------------------------------------------------------------------



 

such amounts, the Company shall have the right to withhold such amounts from any
compensation or other payments otherwise due to the Optionee.

 

2.4.                            Fractional Shares. The Company shall not be
required to issue fractions of shares upon exercise of this Option. If any
fractional interest in a share is otherwise deliverable upon the exercise of
this Option, the Company shall purchase the fractional interest for an amount in
cash equal to the Fair Market Value of the fractional interest.

 

2.5.                            Limitation on Exercise. Notwithstanding any
other provision of this Option, this Option shall not be exercisable in whole or
in part, and no shares of Common Stock shall be issuable by the Company in
respect of any attempted exercise, at any time when such exercise or issuance is
prohibited by the Company’s policies then in effect concerning transactions by
officers, directors, or employees in securities of the Company.

 

SECTION 3.                               MISCELLANEOUS

 

3.1.                            Entire Agreement. This Option (together with the
Plan, to which it is and shall remain subject) constitutes the entire agreement
and understanding between the parties hereto, and supersedes any prior agreement
or understanding, relating to the subject matter of this Option.

 

3.2.                            Conflicts with Plan; Amendments. This Agreement
has been granted as an “Option” (and, in particular, a “Non-Qualified Option”)
under the Plan and shall be construed consistently with the Plan. In the event
of any clear conflict between the provisions of the Plan and this Option, the
provisions of the Plan (including any such provisions that defer to an
applicable award, such as this Option) shall control. The Committee has the
right, in its sole discretion, to amend this Option from time to time in any
manner for the purpose of promoting the objectives of the Plan but only if the
similar terms of all other Non-Qualified Options under the Plan that are then in
effect at the time of such amendment and are also similarly amended with
substantially the same effect. Any such amendment of this Option will, upon
adoption by the Committee, become and be binding and conclusive on all persons
affected by it without requirement for consent or other action by any such
person. The Company will give the Optionee or other registered holder of this
Option written notice of any such amendment of this Option as promptly as
practicable after it is adopted.

 

3.3.                            No Rights of Stockholder. The Optionee shall not
be deemed a stockholder of the Company for any purpose until the shares issuable
upon exercise of this Option have been issued to the Optionee upon exercise of
this Option. The existence of this Option shall not affect in any way the right
or power of the Company or its stockholders to make or authorize any
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, or shares of capital stock with
a preference ahead of, or convertible into, or otherwise affecting the Common
Stock or rights thereof, or dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

3.4.                            No Rights of Continued Employment.  This Option
shall not confer upon the Optionee any right of continued employment or
Continuous Service with the Company or otherwise.

 

6

--------------------------------------------------------------------------------



 

3.5.                            Transfer Restrictions. Unless otherwise
determined by the Committee, this Option is not transferable, and, during the
lifetime of the Optionee, the Option shall be exercisable only by the Optionee,
or the Optionee’s guardian or legal representative. In addition, this Option
shall not be assigned, negotiated, pledged or hypothecated in any way (whether
by operation of law or otherwise), and this Option shall not be subject to
execution, attachment or similar process. Upon any attempt to transfer, assign,
negotiate, pledge or hypothecate this Option, or in the event of any levy upon
this Option by reason of any execution, attachment or similar process contrary
to the provisions hereof, this Option shall immediately become null and void.
The terms of this Option shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.

 

3.6.                            Notices. Any notice or communication required or
permitted hereunder shall be sufficiently given if delivered in person or by
commercial courier service or sent by first class mail, postage prepaid:

 

(a)                                 If to the Company, addressed to it at 11126
McCormick Road, Hunt Valley, MD 21031, marked for the attention of the Chief
Financial Officer, and

 

(b)                                 If to the Optionee, to the address set forth
below Optionee’s signature (or if not set forth, as appearing in the records of
the Company),

 

or in either case to such other address as any party shall notify the other in
accordance with this section.

 

3.7.                            Governing Law. This Option shall be governed by
and construed in accordance with the federal laws of the United States and the
laws of the State of Delaware (without regard to any provision that would result
in the application of the laws of any other state or jurisdiction).

 

3.8.                            Headings. The descriptive headings in this
Option are inserted for convenience of reference only and do not constitute a
part of this Agreement.

 

3.9.                            Incorporation of Recitals and Exhibits. The
recitals to this Option and any exhibits and schedules hereto are a material
part of and by this reference are hereby incorporated into this Option.

 

[Balance of this page intentionally left blank]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Stock Option to be signed under
seal as of the date first above written.

 

ATTEST/WITNESS:

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

Aric Spitulnik

 

 

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

Sandip Mukerjee

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

TESSCO TECHNOLOGIES INCORPORATED

STOCK OPTION

NOTICE OF EXERCISE

 

                                                 

(Date)

 

TO:

 

TESSCO Technologies Incorporated
11126 McCormick Road
Hunt Valley, MD 21031
Attn: President

 

I am the holder of a Stock Option dated as of November 15, 2019 to purchase
shares of the Common Stock of TESSCO Technologies Incorporated, a Delaware
corporation (the “Company”) at a price of $11.52 per share. I hereby exercise
that Stock Option with respect to           shares, for an aggregate exercise
price of $               . Payment of the aggregate exercise price accompanies
this Notice of Exercise.

 

I acknowledge that the Company is entitled to require as a condition of
delivering the certificate representing these shares that I remit to the Company
an amount sufficient to satisfy all federal, state, and other taxes or
withholding requirements that may be imposed upon the Company. Whether or not
the Company requires me to remit any such amounts, the Company shall have the
right to withhold such amounts from any compensation or other payments otherwise
due to me.

 

 

Very truly yours,

 

 

 

 

 

Optionee

 

 

 

Address:

 

 

 

 

 

--------------------------------------------------------------------------------